          Case 1:16-cv-01068-KBJ Document 46 Filed 11/19/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


 CAMPAIGN FOR ACCOUNTABILITY,

                Plaintiff,

        v.
                                                          No. 1:16-cv-1068 (KBJ)
 UNITED STATES DEPARTMENT OF
 JUSTICE,

                Defendant.


                                  JOINT STATUS REPORT

       P rs an o he Co r s November 5, 2020 Order, Plaintiff Campaign for Accountability

( Plain iff ) and Defendant United States Department of Justice ( Defendan ) respectfully

submit this Joint Status Report o e press he par ies    ie s on further proceedings in this case.

The parties met and conferred telephonically on November 16, 2020.

       The Co r s Sep ember 11, 2020 Order granted in part and denied in part Defendan s

Renewed Motion to Dismiss the Amended Complaint. See ECF No. 40. Specifically, the Court

concluded that Plaintiff plausibly alleged that final opinions of the Office of Legal Counsel

( OLC ) resol ing in eragenc disp es m s be affirma i el disclosed nder he reading-room

provisions of the Freedom of Information Act ( FOIA ), 5 U.S.C. § 552(a)(2), but dismissed

Plain iff s claim as o hree other categories of opinions identified in the Amended Complaint. Id.

       Defendan s posi ion is ha Defendant should have the opportunity, in this FOIA action,

to move for summary judgment based on agency affidavits. The Plaintiff would then have the

opportunity, and burden, to convince the Court that further discovery is necessary. Plain iff s

position is that this is an atypical FOIA action in which limited discovery may be required at the

outset so ha he Co r has all of he rele an fac s a i s disposal hen resol ing he par ies


                                                 1
          Case 1:16-cv-01068-KBJ Document 46 Filed 11/19/20 Page 2 of 2




motions. The parties are currently discussing a process for resolving their disagreement without

he need for he Co r s in ol emen . Because these negotiations are ongoing, the parties

propose filing a Second Joint Status Report by December 3, 2020, to advise the Court of the

status of their negotiations.



 DATED: November 19, 2020                           Respectfully submitted,

                                                     /s/ Alex Abdo
                                                    Alex Abdo, Pro Hac Vice
                                                    Stephanie Krent*
                                                    George Wang*
                                                    Knight First Amendment Institute
                                                      at Columbia University
                                                    475 Riverside Drive, Suite 302
                                                    New York, NY 10115
                                                    (646) 745-8500
                                                    alex.abdo@knightcolumbia.org

                                                    *Motions for admission pro hac vice pending

                                                    Counsel for Plaintiff


                                                    JEFFREY BOSSERT CLARK
                                                    Acting Assistant Attorney General

                                                    ELIZABETH J. SHAPIRO
                                                    Assistant Branch Director

                                                    /s/ Brian C. Rosen-Shaud____________
                                                    BRIAN C. ROSEN-SHAUD
                                                    Trial Attorney (Maine Bar No. 006018)
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L St NW
                                                    Washington, D.C. 20005
                                                    Telephone: (202) 305-7667
                                                    Email: Brian.C.Rosen-Shaud@usdoj.gov

                                                    Counsel for Defendant




                                                2
